Citation Nr: 0902705	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right arm and hand 
loss of feeling.  

2.  Entitlement to service connection for residuals of a left 
ring fingernail injury.  

3.  Entitlement to service connection for right eye blind 
spot.  

4.  Entitlement to service connection for bruxism.  

5.  Entitlement to service connection for bilateral feet 
pain.  

6.  Entitlement to service connection for locking of the 
bilateral hand joints.  

7.  Entitlement to service connection for insomnia.  

8.  Entitlement to an initial compensable rating for migraine 
headaches.  




REPRESENTATION

Veteran represented by:  Tennessee Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1983 to January 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran subsequently relocated and the 
Nashville, Tennessee RO is currently handling the appeal.  

It statements in January 2008 and in November 2008, the 
veteran raised claims of service connection for erectile 
dysfunction, a lumbar spine disability, and a right shoulder 
disability (previously denied, but not appealed) as well as 
claims for increase for a hernia and a cervical spine 
disability, which are referred to the RO for further 
appropriate action.  

The claims of service connection for right eye blind spot, 
locking of the bilateral hand joints, and insomnia, and the 
claim for increase for migraine headaches are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1.  Right arm and hand loss of feeling is not currently 
shown.  

2.  Residuals of a left ring fingernail injury are not 
currently shown.  

3.  There is competent medical evidence showing that the 
veteran currently has bruxism that had its onset in service.  

4.  Bilateral feet pain is not currently shown.  


CONCLUSIONS OF LAW

1.  Right arm and hand loss of feeling was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  Residuals of a left ring fingernail injury was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).  

3.  Bruxism was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).  

4.  Bilateral feet pain was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-and post-adjudication VCAA notice by 
letters, dated in November 2003, in February 2006, and in 
April 2006.  The notice included the type of evidence needed 
to substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies and that he could submit other records 
not in the custody of a Federal agency, such as private 
medical records or with his authorization VA would obtain any 
such records on his behalf.  The notice included the 
provisions for the effective date of a claim and for the 
degree of disability assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice the claims were 
readjudicated, as evidenced by the supplemental statements of 
the case, dated in November 2007, in February 2008, in April 
2008, and in July 2008.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was offered the 
opportunity for a personal hearing, but he declined a 
hearing.  The RO obtained the service treatment records.  The 
veteran himself submitted records from Life Skills Support 
Center of Lackland AFB, Texas and his chiropractor.  He has 
not identified any additional records for the RO to obtain on 
his behalf.  

VA has conducted necessary medical inquiry in an effort to 
substantiate the claims for service connection.  38 U.S.C.A. 
§ 5103A(d).  The veteran was afforded VA examinations in 
December 2003 (pre-discharge) and in January 2006. 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran contends that his claimed disabilities had onset 
during his period of service which ended in January 2004 
after more than 20 years in the military.  

The service treatment records show that in September 1987 the 
veteran dropped an oxygen tank on his left foot.  X-rays of 
the foot were negative and he was placed on a temporary 
physical profile of no running or prolonged walking or 
standing due to a contusion of the left foot.  In July 1993, 
X-rays were requested for the left fourth digit to rule out 
fracture, and the X-rays were negative.  In February 2000, 
the veteran sustained a fracture of the right fifth toe.  In 
an addendum dated in July 2000, written on the 1983 
enlistment physical examination report, it was noted that 
there was a full recovery from the toe fracture.  The 
addendum also stated that there was a full recovery from a 
previous laceration of the left ring finger that required 
sutures.  Dental records show that in November 2001 the 
veteran was observed to have evidence of bruxism in the 
anterior mandible.  In March 2003 in the chiropractic clinic, 
there was a complaint of loss of feeling in the right arm at 
night; cervical and thoracic dysfunction was cited.  

In April 2003 in the chiropractic clinic, there was a 
complaint of right upper extremity tingling mostly occurring 
in the morning; the assessment was cervical and thoracic 
dysfunction.  In June 2003, it was noted that the veteran had 
a nail growing the wrong way on his left ring finger.  At the 
time of a sleep study performed in July 2003, the veteran was 
noted to have bruxism.  In July 2003 in the chiropractic 
clinic, he complained of right upper extremity numbness and 
tingling only when sleeping with his arm above his head face 
down.  Also in July 2003, he complained of foot pain of 
unknown duration.  There were healing blisters on the tips of 
the toes of the left foot, and the assessment was left toes 
healing; the veteran was advised to change his shoes.  On a 
report of medical assessment in September 2003, a health 
provider addressed multiple complaints of the veteran.  It 
was noted that his right arm "falls asleep" sometimes after 
keeping it into a position, that he had difficulty with the 
left ring fingernail catching, and that he felt pain in his 
feet from wearing steel toe boots.  

At the time of a pre-discharge VA examination in December 
2003 for the veteran's claimed condition of right arm and 
hand loss of feeling, the examiner stated that there was no 
diagnosis because there was no pathology to render a 
diagnosis.  

The veteran was discharged from service in January 2004.  
After service, he underwent several VA examinations in 
January 2006.  At the time of a VA orthopedic examination, 
the veteran reported right shoulder and arm numbness, not 
pain, weakness, or stiffness.  He also stated that his right 
arm became numb with external range of motion.  The diagnosis 
was "no significant musculoskeletal cervical spine without 
upper extremity radiculopathy."  At the time of a VA skin 
examination, the veteran reported that he lost his nail at 
the time he crushed his left fourth fingertip in 1992.  On 
examination, the left fourth fingernail appeared normal 
without any gross abnormalities and without any extra nail 
noted.  The diagnosis was no abnormalities of the fingernail 
detected.  At the time of a VA podiatric examination, the 
veteran reported bilateral feet pain having originally 
evolved in the early 1990s.  Examination of the feet was 
normal.  



The assessment was that the likely previously symptomatic 
capsulitis of the metatarsophalangeal joints of both feet 
were aggravated by occupation while in service and use of 
steel-toes shoes but now had resolved without residual 
pathology or sequelae.  At the time of a VA dental 
examination, the veteran reported nocturnal bruxism noted by 
his wife and previous dentist.  X-rays showed incisal and 
occlusal wear on the cuspids and bicuspid teeth.  The 
diagnoses included attrition of anterior teeth secondary to 
parafunctional nocturnal bruxing habit.  

After reviewing the evidence of record, the Board finds that 
there is competent medical evidence showing that the veteran 
currently bruxism that was initially recognized during his 
period of service.  Service records note that bruxism was 
evident in 2001 and 2003, and that after service at the time 
of the January 2006 VA examination, the examiner acknowledged 
the effects of the veteran's bruxism, such as on the 
breakdown of his teeth. 

In view of the foregoing, there is satisfactory proof that 
the veteran's condition of bruxism is related to service.  As 
noted, service treatment and dental records reflect clinical 
findings of bruxism, which have continued to be problematic 
ever since service.  A VA medical opinion of record has 
effectively related the bruxism to service.  Accordingly, as 
there is a basis of entitlement to service connection for 
bruxism, the veteran's claim is granted.  

With regard to the other claims of service connection, there 
is no current diagnosis of a disability manifested by right 
arm and hand loss of feeling or by bilateral feet pain, and 
there were no currently identified residuals of a left ring 
fingernail injury.  Neither the pre-discharge VA examination 
in December 2003 nor the more recent VA examinations in 
January 2006 provided medical evidence of the current 
existence of the claimed disabilities of the right arm and 
hand, feet, or left ring fingernail.  



In the absence of satisfactory proof that the veteran has a 
current diagnosis of a disability manifested by right arm and 
hand loss of feeling or by bilateral feet pain, or that he 
currently has residuals of a left ring fingernail injury, 
service connection cannot be granted.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A condition or injury occurring in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  

Although the veteran is competent to describe right arm and 
hand, feet, and left ring fingernail symptoms, unless a 
condition is one under case law where lay observation has 
been found to be competent to establish the presence or 
diagnosis of a disability, the determination as to the 
presence or diagnosis of the disability is medical question, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (on the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

And as here, the determinative issues involve questions of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claims.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation.  For this 
reason, the Board rejects the veteran's statements as to the 
presence of a disability manifested by right arm and hand 
loss of feeling and by bilateral feet pain, and that he 
currently has residuals of a left ring fingernail injury, as 
competent evidence to substantiate the claims.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Without competent medical evidence that the veteran has a 
current disability manifested by right arm and hand loss of 
feeling or by bilateral feet pain, or that he currently has 
residuals of a left ring fingernail injury, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As the Board may consider only competent independent medical 
evidence to support its finding on a question of a medical 
diagnosis, which is not capable of lay observation, and as 
there is no favorable medical evidence of a current diagnosis 
of a disability manifested by right arm and hand loss of 
feeling or by bilateral feet pain, or current residuals of a 
left ring fingernail injury, the preponderance of the 
evidence is against the claims, and the reasonable-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for right arm and hand loss of feeling is 
denied.  

Service connection for residuals of a left ring fingernail 
injury is denied.  

Service connection for bruxism is granted.  

Service connection for bilateral feet pain is denied.  


REMAND

As for the remaining claims of service connection for right 
eye blind spot, locking of the bilateral hand joints, and 
insomnia, and to the claim for increase for migraine 
headaches, additional evidentiary development under the duty 
to assist, 
38 C.F.R. § 3.159(c), is needed.  



As for the claims of service connection, the VA examinations 
in December 2003 (pre-discharge), in September 2004, and in 
January 2006 did not contain sufficient medical evidence to 
decide the claims.  For example, none of the examinations 
addressed the veteran's right eye claim, despite the 
indication on the September 2003 military separation physical 
examination that he had a possible blind spot.  

Also service treatment records indicate in September 2003 
that the veteran had osteoarthritis of joints of the thumbs 
confirmed by X-ray, but the January 2006 VA examination 
indicated a normal examination and X-rays.  These findings 
must be reconciled.  

The service treatment records document that the veteran was 
diagnosed with a sleep disorder as a result of a sleep study 
in 2003 and other records in service, dated in August 2003, 
indicate that his insomnia was likely secondary to 
psychological features.  VA examinations in December 2003 and 
in September 2004 recognized the veteran's complaints of 
chronic sleep problems, but did not relate the condition to 
service or to service-connected disability depression and 
anxiety.  

As for the migraine headaches, the VA examiner in January 
2006 noted the veteran's report of headaches occurring five 
to six times a month, lasting all day long, but there was no 
characterization of these headaches in terms of the rating 
criteria, such as whether or not the headaches were 
characteristically prostrating.  Also, in November 2008, the 
veteran submitted additional evidence relevant to the claim 
without a waiver of the right to have the evidence initially 
considered by the RO.  38 C.F.R. § 20.1304. 

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran the appropriate 
VA examinations to determine whether it 
is at least as likely as not that the 
veteran's claimed right eye blind spot, 
locking of the bilateral hand joints, 
and insomnia are related to service or 
to service-connected disability. 

On the eye examination, the examiner is 
asked whether there is any current 
visual defect in the right eye, and if 
so, whether such defect is related to 
the veteran's in-service complaints of 
a blind spot.  

On the examination for hands, the 
examiner is asked to reconcile the 
findings of bilateral hand pain and 
osteoarthritis of the thumbs in service 
with the finding of a January 2006 VA 
examiner of no significant pathology 
related to the thumb and fingers. 

On the examination for insomnia, the 
examiner is asked whether there is any 
current sleep disorder, and if so, 
whether the disorder is related to the 
veteran's in-service complaints of 
sleeping difficulty or to his service-
connected depression and anxiety 
disorder.  

In formulating the opinion, the 
examiners are asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

2. Schedule the veteran for a VA 
neurological examination to determine 
the level of impairment due to his 
service-connected migraine headaches.  
The claims file should be made 
available to the examiner for review.  

The examiner is asked to comment on the 
frequency of the headaches to including 
whether there are characteristic 
prostrating attacks.  

3. After the above development is 
completed, adjudicate the claims.  If 
any benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


